DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 19, 2021 has been entered.  Claims 8 and 9 are pending in the application.  Examiner acknowledges Applicant’s cancellation of original claims 1-7 and addition of new claims 8 and 9.  Applicant’s clarification regarding the specification have overcome the previous drawing rejection applied in the Non-Final Office Action mailed August 2, 2021.  Applicant’s entry of new claims 8 and 9 have resulted in new rejections under 35 U.S.C. 112(a) and 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Re. Claims 8 and 9: Claim 8 recites a calculation of “the endpoint of the hand of the person detected by the motion detecting unit as the equilibrium point, in place of a result of calculation by the AA muscle co-activation ratio calculating unit and the muscle synergy calculating unit” (emphasis added).  Such a limitation not explicitly supported in the Specification (referring to the Substitute Specification submitted March 5, 2019).  Applicant’s citations of Paragraphs [0008-0010], [0012], [0027]., [0049], [0061], [0073], and [0080]-[0082] for support for the amendment containing the above limitation do not disclose 1) calculation of an endpoint as the equilibrium point nor do the cited paragraphs demonstrate 2) calculation of such an endpoint in place of a result of calculation by the AA muscle co-activation ratio calculating unit and the muscle synergy calculating unit.  The following summarized information is disclosed by the paragraphs which Applicant cites as support for the amendment:
Paragraphs [0008]-[0010], [0012]: Does not specify “in place of a result.” The endpoint is detected based on motion detector.  The equilibrium point is calculated based on AA muscle co-activation ratio, location of the endpoint, and muscle synergy.  Setting the endpoint to the equilibrium point is used as a constraint condition and not calculated. 
Para 27: analogous to above.
Para 49: analogous to above.
Para 61: The equilibrium point calculation unit may calculate the equilibrium point for each operating point and display the equilibrium point via a monitor.
Para 73: The equilibrium point is estimated using muscle synergy in a static case and AA muscle co-activation ratio during reaching movements.  The algorithm used in this case 
Para. 80-82: The equilibrium point is based on the position of the endpoint, with the constraint condition that the equilibrium point equals the endpoint position.
 The specification thus appears to detect the endpoint via motion detection, and applies the constraint condition that the endpoint equals the equilibrium point.  No other portions of the Substitute Specification could be identified by the Examiner to describe the limitation of specifically calculating an endpoint in place of a result of calculation by the AA muscle co-activation ratio calculating unit and the muscle synergy calculating unit.
Claim 9 is rejected due to its dependency on Claim 8. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 8 and 9: Claim 8 recites a calculation of “the endpoint of the hand of the person detected by the motion detecting unit as the equilibrium point, in place of a result of calculation by the AA muscle co-activation ratio calculating unit and the muscle synergy calculating unit” (emphasis added).  

“… the equilibrium point calculating unit, in a case of applying a constraint condition that an endpoint… matches the equilibrium point… [the equilibrium point calculating unit] calculates the endpoint of the hand of the person…” 
The recited portion of the claim appears to be recursive; it is unclear why the equilibrium point calculating unit calculates an endpoint since the constraint condition that an endpoint equals the equilibrium point is applied.  The recitation of a specific context of the constraint condition, such as “in the static situation to keep a posture still under gravity compensation,” has not been sufficiently demonstrated by Applicant to remove the recursive effect of the above limitation.
Secondly, claim 8 does not describe an endpoint being calculated outside of the constraint condition that the endpoint equals the equilibrium point, and therefore does not provide context for what is being replaced by the conditional “in place of a result…”  The calculation of an endpoint is not previously set forth as being calculated specifically from the AA muscle co-activation ratio and muscle synergy, so it is unclear what is being replaced by the calculation of the endpoint being equal to the equilibrium point in place of a result from the AA muscle co-activation ratio calculation unit and muscle synergy calculation unit.  It is unclear what effect the limitation “in place of a result…” has on the remainder of the claim because no such result has been recited in the rest of the claim.  Furthermore, it is unclear when the constraint condition applies or when it does not due to the conditional statement.
Claim 9 is rejected due to its dependency on Claim 8. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
Miyazaki et al. (JP2015112453A) – (hereinafter – Miyazaki) (citation of translation of document from Applicant’s IDS)
Chen K. Modeling of equilibrium point trajectory control in human arm movements. PhD Thesis, New Jersey Institute of Technology, 2011 (hereinafter – Chen).
	Re. Claim 8: Miyazaki teaches a motion analyzing device comprising:
	a motion detecting unit to detect a position of an endpoint of a limb of a person who performs a motion at a plurality of operating point positions (Fig. 2: camera 40 marker(s) 8 form an optical tracking system for motion capture at predetermined positions, as described in page 3/10, paragraph 11);
	a myogenic potential detecting unit to detect a myogenic potential of the person at the plurality of operating point positions (Fig. 7: flowchart indicating signal capture during exercises from myoelectric potential measurement unit 20); and
	a processor to calculate a muscle synergy that are base vectors describing an equilibrium point that represents a position command from a central nervous system of the person when a position of the hand of the person is matched to the plurality of operating point positions, from the point of the hand, based on the myogenic potential detected by the myogenic potential detecting unit (Fig. 7, as described in page 4/10, paragraph 13 to page 5/10, paragraph 2: myogenic potential detection signal and exercise 
the position of the hand detected by the motion detecting unit in a static situation to keep a posture still at the plurality of operating point positions of the hand of the person (Page 2/10: “The motion analysis apparatus according to the present invention includes a measurement unit that periodically measures an exercising person's muscle activity and physical motion… at an operating point, an equilibrium point, and an equilibrium point from measurement information obtained by the measurement unit…;” Page 5/10, <Experimental Example>, (1) Method: exercise involves stopping at an origin, reaching, and stopping at a goal point, wherein the signals are continuously detected during the motion and include signals from at least the stopped position, i.e., a static situation, from which an equilibrium point is calculated based on the exercise positions as delineated in Fig. 7 and Pages 4/10-5/10), wherein:
the processor includes 
an AA muscle co-activation ratio calculating unit (Fig. 4: muscle antagonist ratio calculation unit 104, as described in page 4/10, paragraph 5);
a muscle synergy calculating unit; and an equilibrium point calculating unit (Fig. 4: muscle synergy calculation unit 106);
the AA muscle co-activation ratio calculating unit calculates an AA muscle co-activation ratio based on the myogenic potential detected by the myogenic potential detecting unit (Fig. 4: muscle antagonist ratio calculation unit 104, as described in page 4/10, paragraph 5);
the equilibrium point calculating unit (Fig. 4: equilibrium point calculation unit 107).

	 What is defined by the constraint condition by Applicant reads on the concept of equifinality of joint positions and equilibrium points, which is a central tenet of the Equilibrium Point Hypothesis (EPH) model upon which Applicant bases their device.  Chen analyzes the EPH model, and, in particular, analyzes the validity of the constraint of equifinality (Page 7, Virtual Trajectories, derivation of equations (14) and (15): “In the rest condition at the basis position, we assumed that the actual position and EP position at the endpoint became equal;” Page 2, Methods, Apparatus: “The upper limb was placed on the arm-support cart at shoulder height to eliminate the influence of gravity and restrict arm movement on the horizontal plane;” Pages 18-21, 1.2.5 Equifinality and Equilibrium Point Hypothesis; Results and Discussion, e.g., Page 94: statistically significant support of equifinality in elbow movements). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Miyazaki to include the constraint condition as taught by Chen above into the musculoskeletal model utilized by Miyazaki, the motivation being that Chen teaches that the constraint condition of equifinality is well-understood and highly relevant to include in the EPH model (Pages 15-18, Defense of the Equilibrium Point Hypothesis).
Miyazaki further teaches the processor (as best understood):
calculates the endpoint of the hand of the person detected by the motion detecting unit as the equilibrium point, in place of a result of calculation by the AA muscle co-activation ratio calculating unit and the muscle synergy calculating unit (see constraint condition applied in the above combination with Chen);

Re. Claim 9: Miyazaki in view of Chen teach the invention according to claim 8.  Miyazaki further teaches the invention wherein the myogenic potential detecting unit and the motion detecting unit synchronously detect the myogenic potential of the person and the position of the hand at a predetermined plurality of operating point positions (Page 5/10: “The kinematic data obtained from the tracking system, the mechanical data generated by the manipulator 3, and the EMG data obtained from the myoelectric potential acquisition device are all synchronized to attempt to clarify the equilibrium point of the operating point…”).

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.
Applicant argues that Miyazaki in view of Chen does not demonstrate the quality of “calculating a feature value without requiring an MVC measurement.”  However, the claims are silent regarding the use of MVC measurements; thus, Applicant’s arguments are incommensurate with the scope of the claims.  The amended claim limitations are still read upon by the previously applied art of Miyazaki in view of Chen, wherein Applicant has not clearly demonstrated the difference between the currently amended claim limitations and the cited prior art, nor has Applicant demonstrated how the concept of 
Furthermore, no substantive argument has been presented regarding the primary difference between claims 8-9 and previously cancelled claims 1-7, wherein the processor of claim 8 “calculates the endpoint… as the equilibrium point, in place of a result of calculation by the AA muscle co-activation ratio calculating unit and the muscle synergy calculating unit” (emphasis added).  Such a limitation is not found to be supported in the Specification nor the Drawings, and Applicant has presented no argument against Miyazaki and Chen, alone or in combination, regarding such a limitation.  
Although Applicant has addressed what each art teaches, no substantive argument has been provided to indicate how the combination of Miyazaki and Chen does not overcome the specific limitations of the newly amended claims.  Therefore, the rejection is upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791